Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 19 January 2022 has been entered.

Status of Claims
Claims 1-9, 11-14, 16 and 19-31 are pending.
Claims 13, 14 and 16 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II and III. Election was made without traverse in the reply filed on 08 October 2020 to the Restriction/Election Office Action mailed 10 June 2020.
	Claims 1-9, 11, 12 and 19-31 are rejected.
	Claim 9 is objected to.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application claims benefit of 62/750,520, 10/25/2018.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1-9, 11, 12 and 19-31 have the effective filing date of 25 October 2018.

Claim Objections
Claim 9 is objected to because of the following informalities:

Claim 9 recites: “The composition of claim 8, wherein aqueous composition is a dispersion of the graft copolymer”, which should read: “The composition of claim 8, wherein the aqueous composition is a dispersion of the graft copolymer.”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The rejection of Claim 19 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Final Office Action mailed 19 July 2021, is withdrawn in view of Applicants’ amendment received 19 January 2022, in which the cited claim was amended.

The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 31 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claims 20 and 31 are indefinite because the metes and bounds of the claimed subject matter are not clear.

Claim 20 recites: “The composition of claim 8, wherein the graft copolymer is insoluble in the aqueous composition.”
Claim 8 recites: “The composition of claim 1, wherein the composition is an aqueous composition.”
	However, it is not clear how the graft copolymer, which is the only element recited as being an “ingredient” of the composition, can be insoluble, at the same time that the composition is itself an aqueous composition. That is, if the composition is an aqueous composition, it is not clear how any of its (ingredient) components can be insoluble.
	For the purpose of compact prosecution, the term ‘graft polymer’ will be considered to be either soluble or insoluble in the claimed composition.
	Prior art will be applied according to this interpretation. 

Claim 31 recites: “…, wherein the graft copolymer comprises about 1 to about 60 mole percent of the alpha-1,3-glucan ether or ester compound.”

Claim 31 recites the relative term ‘about’.
The specification recites the term ‘about’ as it appears in the context of the claim text language (pg. 23, lines 24-27), but does not define, describe or explain the term, within the context of the claimed subject matter. The term ‘about’ is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no definition, explanation or description given for the term 'about' (MPEP 2173.05 (b)(I)). This term will be defined by its plain meaning at the discretion of the Examiner, as it applies to the claim language (see MPEP 2111.01).
Prior art will be applied according to this interpretation.

35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 11 is rejected under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 11 recites: “The composition of claim 1, wherein the composition is a household care product, personal care product, industrial product, pharmaceutical product, or food product.”

However, the description of the composition as a household care product, personal care product, industrial product, pharmaceutical product, or food product is interpreted as reciting intended uses of the composition, which do not further limit (the structure of) the composition of claim 1.
Therefore, claim 11 does not further limit claim 1.

Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-9, 11, 12 and 19-31 are rejected under 35 U.S.C. §103 as being unpatentable over Paullin et al. (U.S. Patent Application Publication No. 2015/0232819 A1) in view of Caimi et al. (U.S. Patent No. 9,169,506 B2; Date of Patent: Oct. 27, 2015), and Behabtu et al. (International Patent Application Publication No. WO 2018/093749 A1; Intl. Pub. Date: 24 May 2018).
[All references cited in the Final Office Action mailed 19 July 2021.]

Paullin  et al. addresses some of the limitations of claims 1 and 12, and the limitations of claims 3, 4, 5, 6, 8, 9, 11, 20, 21, 23, 27, 28, 29 and 30.
Regarding claims 1, 4, 27 and 29, Paullin et al. shows that embodiments of the described invention concern a composition comprising a poly alpha-1,3-1,6-glucan ether compound (pg. 8, para. [0119] [Claim 1- A composition comprising a graft copolymer that comprises: (i) a backbone comprising an alpha-1,3-glucan ether or ester compound] [Claims 4, 27 and 29- the backbone comprises the alpha-1,3-glucan ether compound]).
The alpha-1,3-1,6-glucan ether compound has a degree of substitution (DoS) with an organic group of about 0.05 to about 3.0 (pg. 9, para. [0124] [Claim 1- the ether compound has a degree of substitution (DoS) of 0.001 to 3.0]).
	Regarding claim 3, the alpha-1,3-1,6-glucan ether compound has a weight average degree of polymerization (DPw) of at least 1000 (pg. 8, para. [0122] [Claim 3- the weight-average degree of polymerization (DPw) of the alpha-1,3-glucan ether or ester compound is at least 15]).
	Regarding claims 5, 8 and 9, the alpha-1,3-1,6-glucan ether compound can be in an anionic form in the hydrocolloid or aqueous solution (pg. 11, para. [0154] [Claim 5- an ether-linked group that is anionic or cationic when the compound is comprised in an aqueous composition] [Claim 8- the composition is an aqueous composition]). A hydrocolloid refers to a colloid system in which water is the dispersion medium (pg. 5, para. [0056] [Claim 9- the aqueous composition is a dispersion of the graft copolymer]).
	Regarding claims 6, 28 and 30, alpha-1,3-1,6-glucan ether compounds in certain
embodiments may contain one type of organic group. Examples of such compounds contain a carboxyalkyl group as the organic group (carboxyalkyl poly alpha-1,3-1,6-glucan, generically speaking). A specific non-limiting example of such a compound is carboxymethyl alpha-1,3-1,6-glucan (pg. 10, para. [0144] [Claims 6, 28 and 30- the alpha-1,3-glucan ether compound comprises an ether-linked carboxymethyl group]). 
	Regarding claim 11, a composition comprising poly alpha-1,3-1,6-glucan may be in the form of a personal care product, pharmaceutical product, food product, household product, or industrial product (pg. 8, para. [0118] [Claim 11- the composition is a household care product, personal care product, industrial product, pharmaceutical product, or food product]).
	Regarding claim 12, the contacting step in a method of producing alpha-1,3-1, 6-glucan can comprise providing a glucosyltransferase enzyme (gtf) reaction solution comprising water, sucrose and any disclosed glucosyltransferase enzyme (pg. 7, para. [0096] [Claim 12- the graft copolymer is produced in a reaction composition comprising at least water, sucrose, said alpha-1,3-glucan ether or ester compound, and a glucosyltransferase enzyme that synthesizes alpha-1,3-glucan with alpha-1,3 glycosidic linkages]).
	Regarding claim 20, a slurry represents a gtf enzymatic reaction that is complete or for which an observable amount of the alpha-1,3-1,6-glucan has been produced, which forms a solid since it is insoluble in the aqueous reaction milieu (pg. 15, para. [0212] [Claim 20- the graft copolymer is insoluble in the aqueous composition]).
	Regarding claim 21, the amount of alpha-1,3-1,6-glucan in the composition
can be, for example, about 0.1-10 wt%, 0.1-5 wt%, 0.1-4 wt%, 0.1-3 wt%, 0.1-2 wt%, or 0.1-1 wt% (pg. 8, para. [0118] [Claim 21- the alpha-1,3-glucanside chains comprise at least 95% alpha-1,3 glycosidic linkages]).
	Regarding claim 23, the backbone of the alpha-1,3-1,6-glucan can be linear/unbranched. The alpha-1,3-1,6-glucan in certain embodiments can thus have
no branch points (pg. 8, para. [0110] [Claim 23- the alpha-1,3-glucan
ether or ester compound has no glycosidic branch points]).

	Paullin et al. further teaches that at least 30% of the glycosidic linkages of the poly alpha-1,3-1,6-glucan ether compound are alpha-1,3 linkages (pg. 8, para. [0120]). The backbone of a poly alpha-1,3-1,6-glucan synthesized by a glucosyltransferase enzyme herein can be linear/unbranched. Alternatively, there can be branches in the
poly alpha-1,3-1,6-glucan, and can have less than about 30% branch points as a percent of the glycosidic linkages in the polymer (pg. 5, para. [0069]).

	That is, Paullin et al. further teaches that the alpha-1,3-1,6-glucan compounds contain alpha-1,3 glycosidic linkages, and contain one or more side chains, with regard to claim 1.

Paullin et al. does not show: 1) the alpha-1,3-glucan ether or ester compound comprises at least 90% alpha-1,3 glycosidic linkages [Claims 1 and 12]; 2) one or more alpha-1,3-glucan side chains comprising at least 90% alpha-1,3 glycosidic linkages [Claim 1]; 3) the alpha-1,3-glucan ether or ester compound comprises at least 95% or at least 99% alpha-1,3 glycosidic linkages [Claims 2, 24, 25 and 26]; 4) the alpha-1,3-glucan side chains comprise at least 95% alpha-1,3 glycosidic linkages [Claims 7 and 22]; 5) the DP or DPw of said one or more alpha-1,3-glucan side chains is at least 100 [Claim 19]; and 6) the graft copolymer comprises about 1 to about 60 mole percent of the alpha-1,3-glucan ether or ester compound [Claim 31].

Caimi et al. addresses some of the limitations of claims 1 and 12, and the limitations of claims 2, 24, 25 and 26.
Caimi et al. shows a process a process for producing alpha-1,3-glucan polymer in a solution comprising glucosyl transferase, sucrose, and a polar organic solvent (column 1, lines 11-14 [nexus to Paullin et al.] [A composition comprising an alpha-1,3-glucan polymer, synthesized using sucrose and a glucosyltransferase enzyme]). Poly alpha-1,3-glucan is a polymer comprising glucose monomeric units linked together by glycosidic linkages, wherein the glycosidic linkages are alpha-1,3 glycosidic linkages (column 4, lines 36-39 [nexus to Paullin et al.] [the alpha-1,3-glucan has alpha-1,3 glycosidic linkages]). The solubility of the glucan polymer is related to its linkage type, molecular weight and/or degree of branching (column 9, lines 27-30 [nexus to Paullin et al.] [the alpha-1,3-glucan comprises side chains or branches]). Ester solvents are examples of polar organic solvents that can be used to produce the alpha-1,3-glucan polymer (column 12, lines 22-24). 
Regarding claims 1, 2, 12, 24, 25 and 26, the percentage of glycosidic linkages between the glucose monomer units of the alpha-1,3-glucan that are alpha-1,3 is at least about 50%, 60%, 70%, 80%, 90%, 95%, 96%, 97%, 98%, 99%, or 100% (column 8, lines 59-63 [Claim 1- the alpha-1,3-glucan ether or ester compound comprises at least 90% alpha-1,3 glycosidic linkages] [Claims 2 and 24- the alpha-1,3-glucan ether or ester compound comprises at least 95% alpha-1,3 glycosidic linkages] [Claim 12- alpha-1,3-glucan with at least 90% alpha-1,3 glycosidic linkages] [Claims 25 and 26- the alpha-1,3-glucan ether or ester compound comprises at least 99% alpha-1,3 glycosidic linkages]). 

Behabtu et al. addresses some of the limitations of claim 1, and the limitations of claims 7, 19 and 22.
Behabtu et al. shows a polysaccharide comprising a graft copolymer comprising poly alpha-1,3-glucan side chains and a composition comprising a poly alpha-1,3-glucan ester (pg. 2 lines 1-14 [nexus to Paullin et al.] [a composition comprising an alpha-1,3-glucan ether or ester having one or more alpha-1,3-glucan side chains]). A backbone can be a dextran-poly alpha-1,3-glucan linear copolymer in some instances (pg. 9, lines 19-20). Alpha-1,3-glucan can be enzymatically produced from sucrose using one or more glucosyltransferase (gtf) enzymes (pg. 12, lines 3-5 [nexus to Paullin et al.] [an alpha-1,3-glucan synthesized using sucrose and a glucosyltransferase enzyme]).
Regarding claims 1, 7 and 22, an alpha-1,3-glucan side chain in certain aspects can comprise about or at least about  95%, 96%, 97%, 98%, 99%, 99.5%, or 100% alpha-1,3 glucosidic linkages (pg. 21, lines 14-16 [Claim 1- one or more alpha-1,3-glucan side chains comprising at least 90% alpha-1,3 glycosidic linkages] [Claims 7 and 22- the one or more alpha-1,3-glucan side chains comprise at least 95% alpha-1,3 glycosidic linkages]).
Regarding claim 19, any of the side chain MW’s (or any glucan MW) can also be characterized in terms of DPw (MW/162.14) (pg. 22, lines 12-13 [Claim 19- the degree of polymerization (DP) or weight-average degree of polymerization (DPw) of said one or more alpha-1,3-glucan side chains is at least 100]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the composition comprising a graft copolymer which, in turn, comprises an alpha-1,3-glucan ether or ester compound as a backbone, and one or more alpha-1,3-glucan side chains, as shown by Paullin et al., by producing an alpha-1,3-glucan ether or ester compound comprising at least 90%, 95% or 99% alpha-1,3 glycosidic linkages [Claims 1, 2, 24, 25 and 26], as shown by Caimi et al., with a reasonable expectation of success, because Caimi et al. shows a composition which comprises an alpha-1,3-glucan compound, which is the composition, shown by Paullin et al., and both of the alpha-1,3-glucan compound compositions can be produced by the same enzymatic method (MPEP 2143 (I)(G)).
It would have been further obvious to have produced an alpha-1,3-glucan compound with: 1) one or more alpha-1,3-glucan side chains comprising at least 90%  or 95% alpha-1,3 glycosidic linkages [Claims 1, 7 and 22]; and 2) alpha-1,3-glucan side chains with a DP or DPw of at least 100 [Claim 19], as shown by Behabtu et al., with a reasonable expectation of success, because Behabtu et al. shows a composition which comprises an alpha-1,3-glucan compound with alpha-1,3-glucan side chains, which is the composition, shown by Paullin et al., and both of the alpha-1,3-glucan compound compositions can be produced by the same enzymatic method (MPEP 2143 (I)(G)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Caimi et al. teaches that starch or amylose consisting of alpha-1,4 linked glucose are not useful for fiber applications because it is swollen or dissolved by water. Driven by a desire to find new structural polysaccharides using enzymatic syntheses or genetic engineering of microorganisms or plant hosts, researchers have discovered polysaccharides that are biodegradable, and that can be made economically from renewable resource-based feedstocks. One such polysaccharide is alpha-1,3-glucan, a glucan polymer characterized by having alpha-1,3-glycosidic linkages. Films prepared from poly alpha-1,3-glucan tolerate temperatures up to 150°C and provide an advantage over polymers obtained from beta-1,4-linked polysaccharides (column 1, lines 35-38 and 49-63). That is, Caimi et al. teaches that alpha glucans harboring different types of alpha glycosidic linkages have different advantageous properties. Caimi et al also teaches that alpha-1,3-glucans with alpha-1,3-glycosidic linkages have advantages of over other polysaccharides with other types of alpha linkages such as: 1) they are biodegradable; 2) they can be made economically from renewable resource-based feedstocks; and 3) they can tolerate temperatures of up to 150oC, an advantage over polymers obtained from beta-1,4-linked polysaccharides.
It would have been further obvious to have prepared the graft copolymer so that it comprises about 1 to about 60 mole percent of the alpha-1,3-glucan ether or ester compound [Claim 31], with a reasonable expectation of success. Paullin et al. shows that the described (graft copolymer) composition can have an amount of poly alpha-1,3-1,6-glucan in a weight % of, minimally, 0.1-10wt% (Paullin et al., pg. 8, para. [0118]). Behabtu et al. teaches that the ‘molecular weight’ of a poly alpha-1,3-1,6-glucan herein can be represented as number-average molecular weight (Mn) or as weight-average molecular weight (Mw). Alternatively, molecular weight can be represented as Daltons, grams/mole, DPw (weight average degree of polymerization), or DPn (number average degree of polymerization) (Behabtu et al., pg. 15, lines 3-5). That is, the amount of alpha-1,3-glucan ether or ester compound in the graft copolymer can be measured in various ways; e.g., by weight%, as shown by Paullin et al., and by mole-related calculations such as Mn or Mw or Daltons or DPw or DPn. Therefore, barring a showing of criticality for the specific limitation, it would have been obvious to one of ordinary skill in the art to have used routine optimization to have determined the amount of alpha-1,3-glucan ether or ester compound in the graft copolymer as a mole percent value (e.g., about 1 to about 60 mole percent) (MPEP 2143 (I)(G) and MPEP 2144.05 (II)(A) and (III)(A)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 6-7, filed 19 January 2022, with respect to the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered, but they are not persuasive.

1. Applicant remarks (pg. 6, last para. thru pg. 7, lines 1-14) that Behabtu discloses, in part, (1) alpha-1,3-glucan, (2) graft copolymers that comprise a dextran backbone and alpha-1,3-glucan side chains, and (3) alpha-1,3-glucan ester compounds. Behabtu discloses that the graft copolymer has a dextran backbone, the glycosidic linkages of which are disclosed in Behabtu (page 19, lines 14-19) to comprise at least 50% alpha-1,6 linkages; this definition is consistent with the knowledge in the art (e.g., please refer to Pharmacosmos website pages filed herewith). In contrast, the claimed graft copolymer comprises, in part, an alpha-1,3-glucan ether or ester compound backbone having at least 90% alpha-1,3 glycosidic linkages; such a backbone is not a dextran. In this regard, it is respectfully submitted that the statement on page 11 of the Office Action (above) that "Behabtu et al. shows a composition which comprises an alpha-1,3-glucan compound with alpha-1,3-glucan side chains" is mistaken. Neither are Paullin nor Caimi believed to disclose or suggest this subject matter. It is respectfully submitted that the claims should be considered non-obvious for at least this reason.
However, in response to Applicant, Applicant refers to the Pharmacosmos document, but does not explain how it reads in contrast with the composition of Behabtu et al. The main chain of dextran consists of α-1,6 glycosidic linkages (American English dictionary definition of the word ‘dextran’). In view of Applicant’s ‘comprising’ claim language, the backbone of the graft copolymer may contain other than alpha-1,3-glucan ether or ester compounds. This backbone structure is shown by Paullin et al. (i.e., a composition comprising a poly alpha-1,3-1,6-glucan ether compound), as well as by Behabtu et al. which teaches that a backbone can be a dextran-poly alpha-1,3-glucan linear copolymer in some instances. That is, Behabtu et al. shows an embodiment in which the main chain or backbone of the graft copolymer may have other than alpha-1,6-glycosidic (dextran) linkages. Compare to Applicant’s instant specification which recites: “In some alternative aspects, a graft copolymer herein can have, as a backbone, an ether- or ester-derivative of another type of alpha-glucan, such as dextran (alpha-glucan with at least 90%, 95%, 99% or 100% alpha-1,6 linkages), alpha-1,4-glucan (e.g., with at least 90%, 95%, 99% or 100% alpha-1,4 linkages), alternan, or reuterin” (originally-filed specification, pg. 17, lines 22-25). That is, Applicant’s own work shows that the graft copolymer can comprise dextran (i.e., alpha-1,6-linkages.).

2. Applicant remarks (pg. 7, para. 1) that the graft copolymer comprises (i) an alpha-1,3-glucan ether or ester compound backbone and (ii) one or more alpha-1,3-glucan side chains. In other words, the backbone portion of the graft copolymer is derivatized with ether or ester groups. In this regard, even if, for the sake of argument, Paullin, Caimi and Behabtu somehow suggested a graft copolymer with an alpha-1,3- glucan backbone and one or more alpha-1,3-glucan side chains, there is no disclosure or suggestion by these references that the backbone has ether or ester groups, while the one or more side chains remain as alpha-1,3-glucan. Paullin discloses entering entire glucan compounds into etherification reactions; it is not believed that these reactions discriminately etherify a graft copolymer backbone while not etherifying any existing side chains.
However, in response to Applicant, Paullin et al. shows a composition/graft polymer comprising a poly alpha-1,3-1,6-glucan ether compound and that a poly alpha-1,3-1,6-glucan that has been etherified, such etherification occurring at one or more hydroxyl groups of at least 30% of the glucose monomeric units of the poly alpha-1,3-1,6-glucan (Paullin et al., pg. 4, para. [0041]). Because Paullin et al. does not specifically show alpha-1,3-glucan side chains, it is clear that the etherification reaction refers to the hydroxyl groups of the backbone polymer. In addition, in response to Applicant’s comment, the claimed subject matter does not describe an etherification process, and it appears to be the opinion of Applicant that the etherification reactions, shown by Paullin et al., do not etherify only the graft copolymer backbone. It is well known that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)). On the other hand, the Examiner has pointed out above why the etherification reactions, shown by Paullin et al., must refer to the graft copolymer backbone glucans (and not glucan side chains).

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631